Chief Judge Desmond (dissenting).
I dissent and vote to reverse and to grant the prayer of the petition. Denial of voting rights to this competent, intelligent and reasonably well-educated and informed native-born American citizen, simply because she is unable to meet New York State’s literacy-in-English requirements, is unreasonable and unconstitutionally *641discriminatory particularly since, by reason of the effective date of the literacy amendment to section 1 of article II of the State Constitution and the exceptions in section 168 of the Election Law, many persons are allowed to vote regardless of literacy.
Order affirmed.